COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Appellate case name:          In the Interest of M.D.M., T.L.H. and J.D.B., Children

Appellate case number:        01-18-01142-CV

Trial court case number:      CCL8785

Trial court:                  County Court at Law of Washington County

        This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The Clerk of this
Court’s March 1, 2019 notice notified Joshua S. Clover, the appointed counsel for both
T.H., the presumed father of child T.L.H, and for J.K., the alleged father of child J.D.B.,
that his extension requests were granted to file appellants’ briefs until March 18, 2019. On
March 18, 2019, counsel filed appellant T.H.’s brief and filed this second unopposed
motion for a 20-day extension of time to file appellant J.K.’s brief.1

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2016). The notices of appeal in this case were timely filed
on December 14, 2018, by the pro se appellant J.K., from the trial court’s December 7,
2018 order of termination, and on December 20, 2018, by counsel for T.H., setting the 180-
day compliance deadline for June 18, 2019. See TEX. R. APP. P. 26.1(b). Although this is
appellant J.K.’s second extension request and is unopposed, the accelerated schedule in
parental termination cases requires greater compliance with briefing deadlines and greater
scrutiny of extension requests. See, e.g., TEX. R. APP. P. 28.4(b)(2) (stating that record
extension requests in parental termination cases may be granted by appellate court, but
must not exceed 30 days cumulatively, absent extraordinary circumstances).

       Appellant J.K.’s counsel contends that a 20-day extension is needed for J.K.’s brief
because, while he has been unable to obtain the missing pretrial hearings for J.K. and the
court reporter has retired, he has reviewed the clerk’s record and the remaining volumes of

1
       Although counsel stated that he filed appellant T.H.’s brief, it has not been received yet.
the reporter’s record and can complete J.K.’s brief without the pretrial hearings. Thus,
counsel requests 20 more days to file appellant J.K.’s brief. See TEX. R. APP. P.
10.5(b)(1)(C), 38.6(d).

       Accordingly, appellant J.K.’s second motion for an extension of time to file
appellants’ briefs are GRANTED for 20 days after the date of this Order, but no
further extensions will be granted. See TEX. R. APP. P. 38.6(d).

      It is so ORDERED.
Judge’s signature: _/s/ Evelyn V. Keyes_________________________
                   ☒ Acting individually     Acting for the Court
Date: __March 26, 2019____




                                           2